DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 – 5 and 8 – 9 are allowed. Claims 1 and 6 – 7 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 2 – 5 and 9, line 1: “The toothbrush” should recite “The system”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: RCE and Arguments/Remarks dated December 13, 2021 to claims 2 – 5 and 8 – 9 in regards to rejection of Muller et al. (U.S. Patent No. 6,485,300 B1) in view of Simons (WO 2014/097022 A1) are found to be persuasive and after further consideration, independent claim 8 is allowable.
Although Muller in view of Simons, generally teach a system comprising a toothbrush with the limitations of the claim, Muller, alone or in combination with Simons, fails to teach, suggest or make obvious  a processorResponse to Office Action of September 13, 2021 wherein the processor starts to count the predetermined time in response to the detection of the dental substance during brushing, the predetermined period being sufficiently long to remove the dental plaque by brushing, but not long enough to remove the dental calculus, and wherein the processor makes a distinguishing determination based on an expiration of the predetermined period and a detection of the dental substance after the expiration of the predetermined period that any remaining dental substance present on the tooth surface after expiration of the predetermined period is the dental calculus, with the additional elements of the claim as required by claims 8.  
Claim 2 – 5 and 9 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.